Case 21-21294-GLT         Doc 13   Filed 06/17/21 Entered 06/17/21 14:00:20        Desc Main
                                   Document     Page 1 of 2

                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE: Daniel Obremski                         BK NO. 21-21294 GLT
          Tami Obremski
                                   Debtor(s)      Chapter 7

   COMMUNITY LOAN SERVICING,
   LLC
                       Movant
            vs.

   Daniel Obremski
   Tami Obremski
                                   Debtor(s)

   Robert H. Slone Esq.
                                   Trustee


          COMMUNITY LOAN SERVICING, LLC’S NOTICE OF DEBTOR’S
       REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


          Now comes Creditor COMMUNITY LOAN SERVICING, LLC (“Creditor”), by

   and through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s

   request for mortgage payment forbearance based upon a material financial hardship

   caused by the COVID-19 pandemic.

          The Debtor recently contacted Creditor requesting a forbearance period of 17

   months and has elected to not tender mortgage payments to Creditor that would come due

   on the mortgage starting 3/1/2020 through 7/1/2021. Creditor holds a secured interest in

   real property commonly known as 3533 Route 130 Irwin, PA 15642. Creditor, at this

   time, does not waive any rights to collect the payments that come due during the

   forbearance period. If the Debtor desires to modify the length of the forbearance period

   or make arrangements to care for the forbearance period arrears, Creditor asks that the

   Debtor or Counsel for the Debtor make those requests through undersigned counsel.

          Per the request, Debtor will resume Mortgage payments beginning 8/1/2021 and

   will be required to cure the delinquency created by the forbearance period (hereinafter

   “forbearance arrears”). Creditor has retained undersigned counsel to seek an agreement
Case 21-21294-GLT         Doc 13 Filed 06/17/21 Entered 06/17/21 14:00:20 Desc Main
                                Document        Page 2 of 2
   with Debtor regarding the cure of the forbearance arrears and submit that agreement to

   the Court for approval. If Debtor fails to make arrangements to fully cure the forbearance

   arrears, Creditor reserves it rights to seek relief from the automatic stay upon expiration

   of the forbearance period.



   Dated: June 14, 2021

                                                        /s/Maria Miksich Esquire
                                                        Maria Miksich Esquire
                                                        Attorney I.D. 319383
                                                        KML Law Group, P.C.
                                                        BNY Mellon Independence Center
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106
                                                        412-430-3589
                                                        mmiksich@kmllawgroup.com
